ACCEPTED
                                                                                     04-15-00107-cv
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               7/15/2015 3:10:10 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK



                             No. 04-15-00107-CV
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS           07/15/2015 3:10:10 PM
                     FOR THE FOURTH DISTRICT OF TEXAS           KEITH E. HOTTLE
                              AT SAN ANTONIO                         Clerk




                            JUSTIN V. HAYNES,
                                       APPELLANT
                                    V.

                         ALICIA BRYAN HAYNES,
                                  APPELLEE


On Appeal from Cause No. 2012-Cl-14023, In the 166th Judicial District Court of
          Bexar County, Texas, Honorable David Canales, Presiding


       UNOPPOSED MOTION TO ABATE APPEAL OR TO EXTEND TIME
                   TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:
     Appellant Justin V. Haynes respectfully requests that this appeal

be abated or the time to file his brief be extended until 30 days after the

proceedings conclude in the trial court and the complete appellate

record is filed in this Court. This is his first request for an extension of

time to file his brief. The requested extension is unopposed.
                                        I.

     This appeal initially arose from the March 3, 2015 judgment

rendered by the trial court. The notice of appeal was filed on February

16, 2015. The Clerk’s Record was filed on May 5, 2015. The Reporter’s

Record was filed on May 4, 2015 and June 16, 2015. Appellant’s brief is

due to be filed by July 16, 2015.

     However, the trial court rendered a Modified Judgment on June

16, 2015. As a result, Appellant filed his Request for Findings of Fact

and Conclusions of Law on July 6, 2015, and his Motion to Modify

Judgment and Motion for New Trial on July 7, 2015. Those motions

remain pending in the trial court. Because the request for findings and

conclusions and the pending motions might affect the pending appeal,

or render it altogether moot, and the parties will be supplementing the

current appellate record to include the Reporter’s Record from the June

5, 2015 hearing and the additional filings that resulted in the Modified

Judgment as well as the filings subsequent to the trial court’s rendering

on of the Modified Judgment, Appellant respectfully requests that this

appeal be abated or the deadline for filing his brief be extended until 30

days after the trial court proceedings conclude and the complete

appellate record is filed in this Court.




                                    2
                                    II.

     The requested abatement and extension are not sought for

purposes of delay.   Rather, this request is made to ensure that the

issues raised in this appeal are presented to this Court in the most

efficient and expeditious manner possible.

                                   III.

                  CERTIFICATE OF CONFERENCE
     The undersigned conferred with counsel for Appellee, who stated
that Appellee is not opposed to the relief sought in this motion.


     WHEREFORE, PREMISES CONSIDERED, Appellant Justin V.

Haynes respectfully requests that the Court grant his motion to abate

this appeal or to extend the time in which to file his brief and abate this

appeal or extend the current deadline for filing his brief up to and

including 30 days after the trial proceedings conclude and the complete

appellate record is filed in this Court, and such other and further relief

to which he is justly and equitably entitled.




                                   3
Respectfully submitted,
  /s/ Ryan G. Anderson
Ryan G. Anderson
State Bar No. 00783546
LAW OFFICES OF RYAN G. ANDERSON, PLLC
115 E. Travis, Suite 1403
San Antonio, Texas 78205
(210) 399-0198
(210) 855-5050 (Facsimile)
ryan@rgalawpc.com

RICHARD R. ORSINGER
State Bar No. 15322500
ORSINGER, NELSON, DOWNING &
ANDERSON L.L.P.
310 S. St. Mary’s, Suite 1717
San Antonio, Texas 78205
(210) 225-5567 Telephone
(210) 267-7777 Telecopier
richard@ondafamilylaw.com

ATTORNEYS FOR APPELLANT
JUSTIN V. HAYNES




      4
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served in accordance with the
Texas Rules of Civil Procedure on July 15, 2015, on the following:

      Eric Lipper                          Biff Pennypacker
      Whitney N. Rawlinson                 Wilson, Pennypacker & Thompson
      Hirsch & Westheimer, P.C.            LLP
      1415 Louisiana, 36th Floor           8620 N. New Braunfels, Suite 101
      Houston, Texas 77002                 San Antonio, Texas 78217
      Attorneys for Alicia Bryan           Attorneys for Alicia Bryan Haynes
      Haynes

      Jo Chris Lopez
      Rob Ramsey
      Langley & Banack, P.C.
      745 E. Mulberry, Suite 900
      San Antonio, Texas 78212
      Attorneys for Alicia Bryan
      Haynes



                                   /s/ Ryan G. Anderson
                                Ryan G. Anderson




                                       5